[Cite as State v. Williamson, 2018-Ohio-4905.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                    OTTAWA COUNTY


State of Ohio                                        Court of Appeals No. OT-18-010

        Appellee                                     Trial Court No. CRB 1800088

v.

Cassondra N. Williamson                              DECISION AND JUDGMENT

        Appellant                                    Decided: December 7, 2018

                                                 *****

        James J. VanEerten, Ottawa County Prosecuting Attorney, and
        Barbara Gallé Rivas, Assistant Prosecuting Attorney, for appellee.

        Howard C. Whitcomb, III, for appellant.

                                                 *****

        PIETRYKOWSKI, J.

        {¶ 1} This is an appeal from the judgment of the Ottawa County Municipal Court,

convicting appellant, Cassondra Williamson, of one count of theft in violation of R.C.

2913.02, a misdemeanor of the first degree, and sentencing her to six months in jail. For

the reasons that follow, we affirm.
                         I. Facts and Procedural Background

       {¶ 2} On January 23, 2018, appellant stole a makeup sponge priced at $5.99 from

a Rite Aid store. Store management had suspected that appellant had been stealing

several items over the previous few weeks, and conducted an inventory after she left the

store to see if anything was missing. Appellant was subsequently apprehended in

possession of the sponge. She was charged with one count of theft in violation of R.C.

2913.02(A)(1). At her initial appearance in the Ottawa Municipal Court, appellant

pleaded no contest to the charge. The trial court then found her guilty, and continued the

matter for preparation of a presentence investigation report. However, appellant did not

submit any information to the probation department, nor did she attend her scheduled

meeting with them.

       {¶ 3} Appellant’s sentencing hearing was held on March 9, 2018. At the hearing,

appellant tried to explain that she missed her appointment with the probation department

because she was working six days a week. She further stated that someone from the

probation department informed her that she should request a continuance, but appellant

did not do that. Appellant offered that she was no longer working six days a week as a

result of her charge, and was set to begin new employment.

       {¶ 4} After appellant spoke, the trial court admonished her for not participating in

the presentence investigation. The court then recounted appellant’s criminal record,

which it described as “terrible,” noting that she had several stolen property convictions,




2.
including one that began as felony theft, as well as drug convictions. Thereafter, the trial

court sentenced appellant to six months in jail and ordered her to pay a $100 fine.

                                 II. Assignment of Error

       {¶ 5} Appellant has timely appealed her conviction, and now assigns one error for

our review:

              1. The trial court abused its discretion in imposing a maximum

       sentence upon defendant-appellant as it was against the manifest weight of

       the evidence.

                                       III. Analysis

       {¶ 6} We review misdemeanor sentences for an abuse of discretion. State v.

Reese, 6th Dist. Lucas No. L-17-1184, 2018-Ohio-1654, ¶ 20, citing State v. Cook, 6th

Dist. Lucas No. L-15-1178, 2016-Ohio-2975, ¶ 18. An abuse of discretion connotes that

the trial court’s attitude was unreasonable, arbitrary, or unconscionable. Blakemore v.

Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983).

       {¶ 7} R.C. 2929.21(A) sets forth the two overriding purposes of misdemeanor

sentencing, which are (1) to protect the public from future crime by the offender and

others, and (2) to punish the offender. To achieve these purposes, the sentencing court

must consider “the impact of the offense upon the victim and the need for changing the

offender’s behavior, rehabilitating the offender, and making restitution to the victim of

the offense, the public, or the victim and the public.” Id. In addition, any sentence

imposed “shall be reasonably calculated to achieve the two overriding purposes of




3.
misdemeanor sentencing set forth in division (A) of this section, commensurate with and

not demeaning to the seriousness of the offender’s conduct and its impact upon the

victim, and consistent with sentences imposed for similar offenses committed by similar

offenders.” R.C. 2929.21(B).

      {¶ 8} In fashioning an appropriate sentence, the trial court is guided by the

following factors under R.C. 2929.22(B)(1):

             (a) The nature and circumstances of the offense or offenses;

             (b) Whether the circumstances regarding the offender and the

      offense or offenses indicate that the offender has a history of persistent

      criminal activity and that the offender’s character and condition reveal a

      substantial risk that the offender will commit another offense;

             (c) Whether the circumstances regarding the offender and the

      offense or offenses indicate that the offender’s history, character, and

      condition reveal a substantial risk that the offender will be a danger to

      others and that the offender’s conduct has been characterized by a pattern

      of repetitive, compulsive, or aggressive behavior with heedless indifference

      to the consequences;

             (d) Whether the victim’s youth, age, disability, or other factor made

      the victim particularly vulnerable to the offense or made the impact of the

      offense more serious;




4.
              (e) Whether the offender is likely to commit future crimes in

       general, in addition to the circumstances described in divisions (B)(1)(b)

       and (c) of this section;

              (f) Whether the offender has an emotional, mental, or physical

       condition that is traceable to the offender’s service in the armed forces of

       the United States and that was a contributing factor in the offender’s

       commission of the offense or offenses;

              (g) The offender’s military service record.

The trial court is also instructed that it “may impose the longest jail term authorized

under section 2929.24 of the Revised Code only upon offenders who commit the worst

forms of the offense or upon offenders whose conduct and response to prior sanctions for

prior offenses demonstrate that the imposition of the longest jail term is necessary to

deter the offender from committing a future crime.” R.C. 2929.22(C).

       {¶ 9} Here, the parties do not dispute that appellant’s sentence falls within the

statutory range for a first-degree misdemeanor set forth in R.C. 2929.24(A)(1). “When a

misdemeanor sentence is imposed within the statutory limits, a reviewing court will

presume the trial judge followed the statutes, unless there is evidence to the contrary.”

Reese, 6th Dist. Lucas No. L-17-1184, 2018-Ohio-1654, at ¶ 22.

       {¶ 10} Appellant argues in her brief that the trial court abused its discretion in

sentencing her to six months in jail for stealing a $6 sponge. She further contends that

the trial court was “annoyed” or “irritated” by the fact that she did not participate in her




5.
presentence investigation with the probation department. Finally, she notes that the trial

court appeared confused about her criminal history because it originally stated that she

had a felony theft charge in her criminal background, but later acknowledged that it was

disposed of in municipal court after appellant protested that she did not have any felony

convictions. Thus, appellant concludes that the trial court’s sentence was abrupt,

arbitrary, and unreasonable.

       {¶ 11} The state, on the other hand, argues that appellant’s history of theft and

receiving stolen property convictions, including the fact that she had been suspected of

stealing from Rite Aid for several weeks, in addition to her failure to participate in the

presentence investigation demonstrates that previous sanctions have not deterred her from

committing theft. Thus, the state concludes that the trial court did not abuse its discretion

in sentencing her to the maximum sentence.

       {¶ 12} We agree with the state. In fashioning its sentence, the trial court took note

of appellant’s “terrible” criminal record of theft convictions and drug charges. While the

theft of a $6 sponge is certainly not the worst form of the offense, appellant’s pattern of

conduct supports the conclusion that the longest jail term is necessary to deter her from

committing future crimes. Therefore, we cannot say that the trial court’s decision to

impose the maximum sentence was an abuse of discretion.

       {¶ 13} Accordingly, appellant’s assignment of error is not well-taken.




6.
                                     IV. Conclusion

       {¶ 14} For the foregoing reasons, we find that substantial justice has been done the

party complaining, and the judgment of the Ottawa County Municipal Court is affirmed.

Appellant is ordered to pay the costs of this appeal pursuant to App.R. 24.


                                                                       Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Thomas J. Osowik, J.
                                               _______________________________
James D. Jensen, J.                                        JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




7.